DETAILED ACTION
This action is in response to the amendment received on June 21, 2022. The Examiner acknowledges that claims 1, 12, & 18 were amended, claims 16 was canceled, and no new claims were added. Therefore, claims 1-15 & 17-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim 1, Applicant’s amendments appear to overcome the art of record, and thus claim 1 and claims depending therefrom are indicated allowable hereinbelow.
Regarding claims 12 & 18, Applicant’s amendments and remarks are not persuasive, such that the Examiner maintains Chung reasonably anticipates the invention as claimed based on a broadest reasonable interpretation and appropriate application of MPEP guidelines regarding anticipation. Accordingly, the rejection has been updated to clearly identify a broadest reasonable interpretation of the recited list of user-objectives are based upon the perspective of a particular player when engaging in game play. 
Lastly, without any further remarks or arguments pertaining to any other claims, the remaining detailed discussion regarding any other currently rejected claims is maintained from the previous office action.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14, 15, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (U.S. Patent Application Publication No. 2014/0100040; hereinafter “Chung”)
	Claim 12: Chung discloses a device, comprising: at least one processor (paragraph 0067, processing circuitry 206); at least one computer storage (paragraph 0068) with instructions executable by the at least one processor to: 
identify a location within audio video (AV) content that is currently being presented (figure 7 and paragraphs 0168, wherein Chung discloses identifying a location within a gaming environment, such as a level of a game including multiple levels);
identify an aspect of the location (figure 4 and paragraphs 0089, 0164, wherein Chung discloses identifying one or more characteristics associated with the level, such as a section or aspect of the level, wherein in at least one type of game such as a “Key Game”, the player must find keys to advance to the next level, thus each level contains one or more keys to find, e.g. figure 4 illustrates 3 keys needed to advance, as such each segment or aspect correlates to a key to be found); and
provide, based on the identification of the location within the AV content, audible assistance pertaining to the AV content, wherein content of the audible assistance is first content responsive to the aspect being a first aspect and content of the audible assistance is second content responsive to the aspect being a second aspect (figures 4, 7 and paragraphs 0089, 0160-0168, wherein based on Chung’s disclose, the system determines a level of a game and a section or aspect of the level, such as which key needs to be found, the combination of such data defined as a segment field in a player action data structure, the data structure being used to retrieve a media asset with a hint associated with the segment, such content of the media asset would clearly differ based on the identified segment – i.e. first content responsive to a first segment or second content responsive to a second segment, as defined by the player action data structure, thus as each segment of the level is correlated to a key to be found for the level, the assistance is clearly different with respect to a first segment, i.e. a first key, and a second segment, i.e. a second key, of a particular level, wherein the media asset with the hint may be a video, audio, image, and/or graphic per paragraph 0009; notably with respect to claim 20, the first and second aspects discussed above are equated to one or more keys associated with segments of a level of a game, as such the second aspect comprises one or more keys that is different from one or more keys associated with the first aspect and not in the first aspect, i.e. different keys associated with different segments).
Chung discloses the method as discussed above, such that the audible assistance is audible output pertaining to the section of the video game. Moreover, in at least one broadest reasonable interpretation, the audible output pertains to the computer simulation (i.e. the game or AV content detailed above) and at least one user-identified objective comprising one or more of: achieving most points possible, achieving a new high score, achieving a best player rating, or completing at least one video game level or chapter as fast as possible (i.e. if a user selects a level of the game for playing, the player has provided a “user-identified objective” based on their perception of success, which includes but is not limited to achieving the most points, achieving a new high score, achieving a best player rating, or completing the level/chapter as fast as possible; that is, the player’s act of selecting a game level or the like is reasonably equivalent to a user-selected objective of one or more of these achievements, based on a player perception upon selecting a level; i.e. a player selects level 20 and desires to achieve a new high score – a user-identified objective in said broadest reasonable interpretation).
Claim 14: Chung discloses the section is identified based at least in part on at least one first image from a camera, the at least one first image itself indicating at least one second image of the section as presented on a display (paragraphs 0023, 0071-0073).
Claim 15: Chung discloses the section of the content is identified from only partial visual images of the section that are indicated in the at least one first image from the camera (paragraphs 0023, 0058, 0071-0073, 0123).
	Claim 18: Chung discloses an apparatus as claimed for at least the same reasons as set forth above with respect to claim 12, such that the audible assistance is equally interpreted as being varied based on a user-identified objective comprising one or more of: achieving most points possible, achieving a new high score, achieving a best player rating, completing at least one video game level or chapter as fast as possible. (i.e. as discussed above with respect to claim 12, if a player selects to play a particular level of a game, the player has provided a user-identified objective to at least play the game and can desire to obtain an achievement, such as any of the one or more objectives as claimed, and the level incorporates a number of sections requiring keys to be found, in the embodiment of a “Key Game” per paragraph 0089, the audible assistance will be then based upon this “user-identified objective” as audible assistance is provided pertaining to the sections of the level selected by the player).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, as applied to claims 12, 14, 15, & 18, where applicable, in view of Kuhn (U.S. Patent Application Publication No. 2010/0121808).
Claim 13: Chung disclose the invention substantially as claimed except for explicitly disclosing the section of content is identified at least in part by executing natural language processing on speech received from a user via a microphone. However, Kuhn in an analogous art discloses wherein the section of content is identified at least in part by executing natural language processing on speech received from a user via a microphone (paragraphs 0033, 0044, 0047, 0071). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have combined the interactive video gaming environment of Chung with the teachings of Kuhn in order to provide a better interactive gaming experience with more intelligent assistance (paragraphs 0024, 0033, 0054, 0059).
Claims 17 & 19: Chung disclose the invention substantially as claimed except for explicitly disclosing the substance of the audible output is determined based on a level of confidence in the identification of the section and based on execution of natural language processing on speech received from a player via a microphone in communication with the at least one processor. However, Kuhn in an analogous art discloses wherein the substance of the audible output is determined based on a level of confidence in the identification of the section and based on execution of natural language processing on speech received from a player via a microphone in communication with the at least one processor (paragraph 0033, 0044, 0047, 0071). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have combined the interactive video gaming environment of Chung with the teachings of Kuhn in order to provide a better interactive gaming experience with more intelligent assistance (paragraphs 0024, 0033, 0054, 0059). 

Allowable Subject Matter
Claims 1-11 & 20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715